Citation Nr: 1759776	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2007 rating decision granted service connection for PTSD with history of alcohol dependence and assigned a disability rating of 30 percent effective May 4, 2006.

In May 2013 the Board remanded the issue further development.  In a November 2015 decision, the Board denied entitlement to an increased initial rating in excess of 30 percent for PTSD.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a July 2017 Joint Motion for Remand (JMR), the Court vacated the Board's November 2015 decision with regard to the Board's denial of an increased rating for PTSD, added the issue of whether the Veteran is entitled to TDIU, and remanded the claims for action consistent with the terms of the JMR.  

This appeal includes documents contained in the Veterans Benefits Management System and Legacy Content Manager paperless claims processing systems and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.







REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Increased initial rating for PTSD

The Board notes that although the JMR cites to a November 2008 treatment medical record, the most recent treatment records in the claims file are dated October 2008.  It is unclear whether the date noted in the JMR is a typo; however, in order to conduct a thorough and accurate review, the Board finds that a remand is necessary to ensure that the most up to date treatment information is associated with the claims file.  Additionally, a new VA examination to ascertain the current severity of the Veteran's PTSD disability is also warranted as the most recent examination is 4 years old.

TDIU

At the June 2007 VA initial PTSD examination, the Veteran reported that he last worked for the city in 1993 but left that job after he was in an accident.  He reported that he held that position for about 7 years and has been receiving Worker's Compensation since that time, but also stated that he supported himself with SSDI.  The examiner stated although the Veteran was socially isolated, he was cognitively intact and was capable of performing work on a full-time basis.

An October 2008 mental health note states that the Veteran's PTSD has an impact on social and vocational function and he was unemployable due to PTSD symptoms.  The examiner did not comment as to how the Veteran's PTSD symptoms impacted his vocational functioning.  

At the August 2013 VA PTSD examination, the Veteran reported that he continued to be unemployed since the 1993 job-related accident, which resulted in back injuries.  The examiner offered no comments on the Veteran's ability to obtain substantially gainful employment.  
As a TDIU claim is part of an increased rating claim when raised by the record, the TDIU claim has been added to this appeal and should be adjudicated on remand.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, as the Veteran has reported that he receives Social Security disability benefits and there are no Social Security records that have been associated with the claims file, on remand, the AOJ should contact the Social Security Administration to inquire whether or not he receives Social Security benefits, and if so, the AOJ should obtain and associate any such records, including any determination letters, with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records since October 2008 pertinent to the claims on appeal.

2.  Contact the Social Security Administration to inquire whether the Veteran is in receipt of SSI benefits and if so, obtain a copy of any decision, and medical records considered by the Social Security Administration in making its decision for SSI disability benefits.  Any negative response should be included with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected PTSD disability.

4.  The examiner should ascertain whether and to what degree the Veteran's PTSD renders him incapable of obtaining and maintaining gainful employment.  The examiner should discuss the functional effects of the Veteran's PTSD relative to the Veteran's ability to secure or follow substantially gainful employment.  Nonservice-connected disability and age should be neither considered nor discussed.  
5.  Thereafter, the AOJ should readjudicate the remaining issues on appeal, to include TDIU.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




